DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 16-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (“Lee”) (US 2019/0129551 A1) in view of Shepelev (US 2017/0185197 A1).
Regarding claim 1, Lee discloses a touch display device comprising:
a plurality of pixel electrodes (E1, figs. 14-16) each disposed for each of a plurality of subpixel areas on a substrate (PI) (paras. 0147-0153);
a common electrode (E2) disposed on the plurality of pixel electrodes and to which a common voltage is applied (para. 0154);

a touch sensor (TE) including n first touch electrode lines (TEd) and m second touch electrode lines (TEs) disposed on the encapsulation layer in a display area (A/A), where n and m are natural numbers, wherein each of the n first touch electrode lines (Ted) and the m second touch electrode lines (TEs) includes one or more touch sensor metals (EM) (paras. 0120, 0140 and 0166-0167);
a touch pad part (TP) disposed in a first non-display area (N/A), which is located at an outer periphery of the display area in a first direction, among non-display areas that are outer areas of the display area and including n first touch pads (TPd) and m second touch pads (TPs) (paras. 0168-0169);
n first touch routing lines (TLd) extending downward along an inclined surface of the encapsulation layer and electrically connecting the n first touch electrode lines (TEs) to the n first touch pads (PTd) disposed in the first non-display area (paras. 0136-0137), respectively; and
m second touch routing lines (TLs) extending downward along the inclined surface of the encapsulation layer and electrically connecting the m second touch electrode lines (TEs) to the m second touch pads (TPs) disposed in the first non-display area (paras. 0136-0137), respectively,
wherein the m second touch routing lines (TLs) pass through a second non-display area located at an outer periphery of the display area in a second direction (fig. 16, paras. 0136-0137),

the m second touch routing lines (TLs) passing through the second non-display area include one or more second touch routing lines including the touch sensor metal (paras. 0120, 0140 and 0166-0167), and
the n first touch routing lines (TLd) passing through the third non-display area include one or more first touch routing lines including the touch sensor metal (paras. 0120, 0140 and 0166-0167).
Lee does not specifically disclose one or more second touch routing lines including a first metal and one or more first touch routing lines including the first metal. 
In a similar field of endeavor, Shepelev discloses one or more second touch routing lines including a first metal and one or more first touch routing lines including the first metal (paras. 0050-0053).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the first metal as taught by Shepelev in the system of Lee in order to allow for flexibility in the peripheral area of the touch display panel.
Regarding claim 2, the combination of Lee and Shepelev discloses the first metal includes at least one of:
a source-drain metal included in source and drain electrodes of transistors disposed in the display area, and

Regarding claim 3, the combination of Lee and Shepelev discloses in the m second touch routing lines passing through the second non-display area, the one or more second touch routing lines including the touch sensor metal and the one or more second touch routing lines including the first metal are disposed to be staggered on different layers (paras. 0050-0053 and 0057-0058 of Shepelev).
Regarding claim 4, the combination of Lee and Shepelev discloses a gate driving circuit (GDC) electrically connected to a plurality of gate lines (GL) disposed in the display area, disposed in the second non-display area, and overlapping the common electrode (E2) extending from the display area to the second non-display area (paras. 0058 and 0227 of Lee).
Regarding claim 5, the combination of Lee and Shepelev discloses the gate driving circuit includes transistors including the first metal (para. 0060 of Shepelev).
Regarding claim 16, the combination of Lee and Shepelev discloses a noise blocking pattern disposed between the m second touch routing lines passing through the second non-display area and the gate driving circuit and to which the common voltage is applied (paras. 0178-0180 of Lee).
Regarding claim 17, the combination of Lee and Shepelev discloses the touch pad part further includes m additional second touch pads (TPs) disposed in the first non-display area and m additional second touch routing lines (TLs) electrically connecting the m second touch electrode lines to the m additional second touch pads disposed in the first non-display area (paras. 0136-0140 of Lee),

the m additional second touch routing lines (TLs) electrically connect the other ends of the m second touch electrode lines (TEs) to the m additional second touch pads disposed in the first non-display area, respectively (paras. 0136-0140 of Lee),
the m second touch routing lines (TLs) pass through the second non-display area, and
the m additional second touch routing lines pass through the third non-display area (paras. 0136-0140 of Lee).
Regarding claim 18, the combination of Lee and Shepelev discloses the n first touch electrode lines (TEd) are transmission electrode lines to which a driving signal is applied by a touch sensing circuit, and
the m second touch electrode lines (TEs) are receiving electrode lines from which a signal is detected by the touch sensing circuit (paras. 0136-0140 of Lee).
Regarding claim 19, the combination of Lee and Shepelev discloses the n first touch electrode lines are receiving electrode lines from which a signal is detected by a touch sensing circuit, and
the m second touch electrode lines are transmission electrode lines to which a driving signal is applied by the touch sensing circuit (paras. 0136-0140 of Lee).
Regarding claim 20, the combination of Lee and Shepelev discloses each of the n first touch electrode lines is one bar-shaped line, and each of the m second touch electrode lines is one bar-shaped line (fig. 11 of Lee).

Regarding claim 22, the combination of Lee and Shepelev discloses the touch sensor metal includes an electrode metal included in the plurality of first touch electrodes and the plurality of second touch electrodes or a bridge metal included in the first bridge pattern or the second bridge pattern (paras. 0075-0076 and 0163-0164 of Lee).
Regarding claim 23, the combination of Lee and Shepelev discloses each of the n first touch electrode lines and the m second touch electrode lines is a mesh type having a plurality of open areas, and
each of the plurality of open areas corresponds to a light-emitting area of one or more subpixels (paras. 0075-0076 and 0103 of Lee).
Regarding claim 24, the combination of Lee and Shepelev discloses one or more dams (DAM, fig. 14) disposed between the display area and the touch pad part, having a height greater than a height of the touch pad part, and including the same material as a bank (BK) disposed in the display area (paras. 0159-0162).

the encapsulation layer (ENCAP) is disposed in the display area and extends to a partial area of the non-display area further outward than the common electrode (fig. 14 of Lee).

Claims 6-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Shepelev and further in view of Li (US 2020/0119050 A1).
Regarding claim 6, the combination of Lee and Shepelev does not specifically disclose a power transmission pattern disposed in the second non-display area and configured to transmit the common voltage to the common electrode.
In a similar field of endeavor, Li discloses a power transmission pattern (34, fig. 11) disposed in the second non-display area and configured to transmit the common voltage to the common electrode (paras. 0053-0054).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the power transmission pattern as taught by Li in the system of Lee and Shepelev in order to improve occupation ratio.
Regarding claim 7, the combination of Lee, Shepelev and Li discloses the power transmission pattern includes the first metal (paras. 0053-0054 of Li).
Regarding claim 8, the combination of Lee, Shepelev and Li discloses the power transmission pattern is disposed between the m second touch routing lines passing through the second non-display area and the gate driving circuit and overlaps a portion of the encapsulation layer (paras. 0053-0054 of Li).

Regarding claim 10, the combination of Lee and Shepelev and Li discloses the power transmission pattern is disposed further outward than the m second touch routing lines passing through the second non-display area, and the touch display device further includes a connection pattern (610) configured to electrically connect the power transmission pattern to the common electrode (para. 0056 of Li).
Regarding claim 11, the combination of Lee and Shepelev and Li discloses the one or more second touch routing lines, which include the touch sensor metal, among the m second touch routing lines passing through the second non-display area are disposed on the encapsulation layer (paras. 0120, 0140 and 0166-0167 of Lee), and
the one or more second touch routing lines, which include the first metal, among the m second touch routing lines passing through the second non-display area are disposed below the encapsulation layer (paras. 0050-0053 of Shepelev).
Regarding claim 12, the combination of Lee, Shepelev and Li discloses some of the one or more second touch routing lines, which include the touch sensor metal, among the m second touch routing lines passing through the second non-display area overlap the inclined surface of the encapsulation layer in the second non-display area (paras. 0172-0174 of Lee).

the m second touch routing lines passing through the second non-display area are disposed to overlap the connection pattern (para. 0056 of Li).
Regarding claim 15, the combination of Lee, Shepelev and Li discloses the connection pattern includes one or more materials, which are different from the first metal, among the same material as the common electrode, the same material as the pixel electrode in the display area, the same material as a gate electrode of a transistor in the display area, and the same material as a source electrode and a drain electrode of the transistor in the display area, and
the m second touch routing lines passing through the second non-display area are disposed to overlap the connection pattern (para. 0056 of Li).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jeong et al. (US 2019/0377445 A1) discloses display device including a touch member includes a plurality of touch signal wirings and power supply wiring in a second region. 
Beak et al. (US 2018/0329554 A1) discloses display device having touch sensors includes display pads arranged in a non-active area on a substrate and having a multilayer structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693